     Case 1-17-01005-ess           Doc 378    Filed 03/01/21    Entered 03/01/21 16:41:54




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 In re Golden,
 Tashanna B. Golden                                Chapter 7
 fka Tashanna B. Pearson,

                                  Debtor,          Case No. 16-40809 (ESS)



 Tashanna B. Golden
 fka Tashanna B. Pearson,

                             Plaintiff,
                                                   Adv. Proc. No. 17-1005 (ESS)
         v.

 National Collegiate Student Loan Trust 2006-
 4, Goal Structured Solutions Trust 2016-A,
 Pennsylvania Higher Education Assistance
 Agency d/b/a American Education Services
 and Firstmark Services,


                             Defendants.



                          NOTICE OF WITHDRAWAL OF COUNSEL

TO ALL PARTIES AND COUNSEL OF RECORD:

        Austin C. Smith, of the Smith Law Group, hereby withdraws as counsel in the above-

entitled action. Plaintiff has consented to this withdrawal and the remaining counsel shall continue

to represent Plaintiff in this action.



   Dated: March 1, 2021                           Respectfully submitted,

                                                 SMITH LAW GROUP

                                             By: /s/ Austin C. Smith
                                                 Austin C. Smith
                                                 99 Wall Street #426
Case 1-17-01005-ess   Doc 378   Filed 03/01/21    Entered 03/01/21 16:41:54




                                    New York, NY 10005
                                    (917) 992-2121



                                BOIES SCHILLER FLEXNER LLP
                                George F. Carpinello
                                Adam R. Shaw
                                Jenna C. Smith
                                Robert Tietjen
                                30 South Pearl Street
                                Albany, NY 12207
                                (518) 434-0600

                                JONES, SWANSON, HUDDELL &
                                GARRISON, L.L.C.
                                Lynn E. Swanson (admitted pro hac vice)
                                Peter Freiberg (admitted pro hac vice)
                                601 Poydras Street, Suite 2655
                                New Orleans, Louisiana 70130

                                FISHMAN HAYGOOD LLP
                                Jason W. Burge (admitted pro hac vice)
                                201 St. Charles Avenue, 46th Floor
                                New Orleans, Louisiana 70170

                                LAW OFFICES OF JOSHUA B. KONS, LLC
                                Joshua B. Kons (Ct. Bar No. 29159)
                                50 Albany Turnpike, Suite 4024
                                Canton, Connecticut 06019

                                Counsel for Plaintiff




                                   2
